

112 HR 4571 IH: Supporting Expanded Review for Veterans In Combat Environments Act of 2021
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4571IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mrs. Miller-Meeks (for herself and Ms. Brownley) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Under Secretary for Health of the Department of Veterans Affairs to provide mammography screening for veterans who served in locations associated with toxic exposure.1.Short titleThis Act may be cited as the Supporting Expanded Review for Veterans In Combat Environments Act of 2021 or the SERVICE Act of 2021.2.Revision of breast cancer mammography policy of Department of Veterans Affairs to provide mammography screening for veterans who served in locations associated with toxic exposure(a)In generalSection 7322 of title 38, United States Code, is amended—(1)in subsection (a), by striking The and inserting In general.—The;(2)in subsection (b)—(A)by striking The and inserting Standards for screening.—The; and(B)in paragraph (2)(B), by inserting a record of service in a location and during a period specified in subsection (d), after risk factors,; and(3)by adding at the end the following new subsections:(c)Eligibility for screening for veterans exposed to toxic substancesThe Under Secretary for Health shall ensure that, under the policy developed under subsection (a), any veteran who, during active military, naval, or air service, was deployed in support of a contingency operation in a location and during a period specified in subsection (d), is eligible for a mammography screening by a health care provider of the Department.(d)Locations and periods specified(1)The locations and periods specified in this subsection are the following:(A)Iraq during following periods:(i)The period beginning on August 2, 1990, and ending on February 28, 1991.(ii)The period beginning on March 19, 2003, and ending on such date as the Secretary determines burn pits are no longer used in Iraq.(B)The Southwest Asia theater of operations, other than Iraq, during the period beginning on August 2, 1990, and ending on such date as the Secretary determines burn pits are no longer used in such location, including the following locations:(i)Kuwait.(ii)Saudi Arabia.(iii)Oman.(iv)Qatar.(C)Afghanistan during the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Afghanistan.(D)Djibouti during the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Djibouti.(E)Syria during the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Syria.(F)Jordan during the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Jordan.(G)Egypt during the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Egypt.(H)Lebanon during the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Lebanon.(I)Yemen during the period beginning on September 11, 2001, and ending on such date as the Secretary determines burn pits are no longer used in Yemen.(J)Such other locations and corresponding periods as set forth by the Airborne Hazards and Open Burn Pit Registry established under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).(K)Such other locations and corresponding periods as the Secretary, in collaboration with the Secretary of Defense, may determine appropriate in a report submitted under paragraph (2).(2)Not later than two years after the date of the enactment of the Supporting Expanded Review for Veterans In Combat Environments Act of 2021, and not less frequently than once every two years thereafter, the Secretary of Veterans Affairs, in collaboration with the Secretary of Defense, shall submit to Congress a report specifying other locations and corresponding periods for purposes of paragraph (1)(K).(3)A location under this subsection shall not include any body of water around or any airspace above such location.(4)In this subsection, the term burn pit means an area of land that is used for disposal of solid waste by burning in the outdoor air. .(b)Report on breast cancer rates for veterans deployed to certain areasNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report that compares the rates of breast cancer among members of the Armed Forces deployed to the locations and during the periods specified in section 7322(d) of title 38, United States Code, as added by subsection (a), as compared to members of the Armed Forces who were not deployed to those locations during those periods and to the civilian population.